In a medical malpractice action, defendant appeals from an order of the Supreme Court, Kings County, dated April 15, 1974, which, inter alia, granted plaintiffs motion for reargument and thereupon granted plaintiffs previous motions for leave to serve a notice of claim nunc pro tunc and to strike the affirmative defense in defendant’s answer. Order reversed, without costs, motion for reargument denied and two orders dated February 13, 1974 reinstated (Bender v New York City Health & Hosps. Corp., 46 AD2d 898; see, also, Matter of Powers v Foley, 25 AD2d 525). Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.